UNITED STATES DISTRICT COURT
FOR THE DISTRICT OF COLUMBIA

ROMAN TIFFER,

Plaintiff,

Case: 1:16-cv-01116 (F Deck)
v. : Assigned To ; Unassigned
. Assign. Date : 6/15/2016

[NTERNAL REVENUE SERVICE, ; Description: Pro Se Gen. Civil

Defendant.

MEMORANDUM OPINION

This matter comes before the court on review of plaintiff s application to proceed in
forma pauperis and pro se civil complaint. The Court will grant the application, and dismiss the

complaint.

The Court has reviewed plaintiff s complaint, keeping in mind that complaints filed by
pro se litigants are held to less stringent standards than those applied to formal pleadings drafted
by lawyers See Haz`nes v. Kerner, 404 U.S. 5l9, 520 (1972). Even pro se litigants, however,
must comply with the Federal Rules of Civil Procedure. Jarrell v. Tz`sch, 656 F. Supp. 237, 239

(D.D.C. l987). Rule 8(a) of the Federal Rules of Civil Procedure requires that a complaint

contain a short and plain statement of the grounds upon which the Court’s jurisdiction depends, a
short and plain statement of the claim showing that the pleader is entitled to relief, and a demand

for judgment for the relief the pleader seeks. Fed. R. Civ. P. 8(a). The purpose of the minimum
standard of Rule 8 is to give fair notice to the defendants of the claims being asserted, sufficient

to prepare a responsive answer, to prepare an adequate defense and to determine whether the

doctrine of res judicata applies. Brown v. Califano, 75 F.R.D. 497, 498 (D.D.C. l977).

The Court has reviewed the complaint and finds that it fails to meet the standard set forth
in Rule S(a). Plaintiff purports to bring this action against the Internal Revenue Service and
demands civil damages for its unauthorized collection actions. See Compl. at l. Attached to the
Complaint are Account Transcripts. See id., App. A. The complaint neither identities the action
taken by the Intemal Revenue Service, nor articulates a claim of any kind against the Intemal
Revenue Service. Because the complaint does not include a statement of a cognizable claim

showing plaintiff`s entitlement to relief, the complaint will be dismissed.

An Order consistent with this Memorandum Opinion is issued separately.

DATE;  //`3//¢  

United States District Judge